         Case 3:19-cv-08252-VC Document 77 Filed 12/02/20 Page 1 of 2



 1   Angela C Agrusa (Bar No. CA-131337)
     angela.agrusa@us.dlapiper.com
 2   Shannon E. Dudic (Bar No. CA-261135)
     shannon.dudic@us.dlapiper.com
 3   Alexis N. Burgess (Bar No. CA-279328)
 4   alexis.burgess@us.dlapiper.com
     DLA PIPER LLP (US)
 5   2000 Avenue of the Stars
     Suite 400 North Tower
 6   Los Angeles, California 90067-4704
     Tel: 310.595.3000
 7   Fax: 310.595.3300
 8
     Attorneys for Defendant
 9   G6 HOSPITALITY LLC

10
                                UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
13
14   K.R. an individual                            Case No.: 3:19-cv-08252-VC

15                         Plaintiff,
                                                   [PROPOSED] ORDER GRANTING
16          v.                                     JOINT STIPULATION TO CONTINUE
                                                   CASE MANAGEMENT CONFERENCE
17   G6 HOSPITALITY, LLC, et al.,
18                                                 Current CMC: December 8, 2020
                           Defendants.             Proposed CMC: December 15, 2020
19
20
21
22
23
24
25
26
27
28
                   [PROPOSED] ORDER GRANTINGJOINT STIPULATION TO CONTINUE CMC

     WEST\292438846.1
Case 3:19-cv-08252-VC Document 77 Filed 12/02/20 Page 2 of 2
